PER CURIAM.
This matter is before us upon a petition for writ of habeas corpus wherein the petitioner alleges that he is being illegally detained under an excessive bond of $250,-000.00. We have examined the transcript of the bond hearing and, under the standards set out in Good v. Wille, 382 So.2d 408 (Fla.4th DCA 1980), agree with petitioner that the bond appears excessive. However, our review of the record also convinces us *196that the interests of justice would best be served by affording the state another opportunity to present evidence on the bond issue. Accordingly, it is hereby ordered that the appellant’s petition shall be further returnable before the division of the circuit court wherein the subject charges against petitioner are pending, with specific directions that a hearing be conducted within 10 days hereof to determine the amount of bond under the guidelines set out in Good v. Wille, supra; and it is further .ordered that should such hearing not be conducted as herein ordered the appellant shall be entitled to be released upon the posting of a bond in the amount of $50,000.00.
LETTS, C. J., and ANSTEAD and GLICKSTEIN, JJ., concur.